COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:    01-11-00552-CV

Trial court case number: 2010-12207

Trial court:               269th District Court of Harris County

        On September 13, 2012, the district clerk filed a supplemental clerk’s record, containing
the trial court’s order finding that Maxine Adams had actual notice of the January 6, 2012
indigence hearing and the trial court’s order finding that Cecil Adams has presented a non-
frivolous issue on appeal and that the complete appellate record is necessary for the
determination of the issue.
       Accordingly, we REINSTATE this case on the Court’s active docket.
        Further, appellant, Maxine Adams, filed a challenge to the trial court’s order, signed
January 6, 2012, sustaining the contest to her affidavit of indigence. See In re Arroyo, 988
S.W.2d 737, 738 (Tex. 1998). Therefore, the court reporter is ORDERED to prepare, certify,
and file with this Court, within 10 days of the date of this order and at no cost to appellant, a
reporter’s record of the January 6, 2012 hearing on the contest to the affidavit of indigence. 1 See
TEX. R. APP. P. 34.6(d); Arroyo, 988 S.W.2d at 738–39.


Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court

Date: October 1, 2012




1
       This order is in addition to the Court’s order of August 30, 2012, ordering the complete
       appellate record to be filed no later than October 1, 2012.